

Exhibit 10.5


NATURAL HEALTH TRENDS CORP. 2016 EQUITY INCENTIVE PLAN
Restricted Stock Award Agreement
(Exempt Award to “Non-U.S. Person” Under Regulation S)


This Restricted Stock Agreement (this “Agreement”) is made as of ___________,
2016 (the “Date of Grant”), between Natural Health Trends Corp., a Delaware
corporation (the “Company”); the Company or its Affiliate by whom the Awardee is
employed or otherwise retained to provide services (the “Service Recipient”);
and ________________ (the “Awardee”). Capitalized terms used but not defined in
this Agreement shall have the meanings attributed to such terms under the Plan,
unless the context otherwise requires.
1.
Award. Pursuant to the Natural Health Trends Corp. 2016 Equity Incentive Plan
(the “Plan”), and subject to the terms and conditions of this Agreement, the
Service Recipient hereby awards to the Awardee, as of the Date of Grant,
______________ shares (the “Restricted Shares”) of the Company’s Common Stock,
which shall be issued as hereinafter provided in the Awardee’s name, subject to
certain restrictions thereon. The Awardee acknowledges receipt of a copy of the
Plan and agrees that this award of Restricted Shares shall be subject to all of
the terms and provisions of the Plan. The Fair Market Value of each Share on the
Date of Grant is $_________.

2.
Restricted Shares. The Awardee hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:

(a)    Forfeiture Restrictions. If the Awardee experiences a Termination of
Service prior to the lapse of the forfeiture restrictions under Sections 2(c)
and 2(d), any portion of the Restricted Shares that remain unvested shall be
immediately and irrevocably forfeited in full.
(b)    Transfer Restrictions. Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the forfeiture restrictions as
provided in Section 2(a), except with the prior written consent of the Company
in accordance with procedures established and maintained by the Company. In all
cases Shares must be sold in compliance with Applicable Law. The forfeiture,
transfer, and other restrictions herein shall be fully binding upon and
enforceable against any transferee of Restricted Shares.
(c)    Lapse of Forfeiture Restrictions. Provided the Awardee does not
experience a Termination of Service, the Restricted Shares (rounded up to the
next whole Share) vest with respect to one-twelfth (1/12) of the Restricted
Shares on the 15th day of last calendar month of each calendar quarter (e.g.,
March 15th, June 15th, September 15th, or December 15th) ending after the Date
of Grant. Should the Awardee die or become Disabled while holding Restricted
Shares, then the Shares shall become 100% vested upon his or her death or
Disability.
(d)    Change in Control. In the event of a Change in Control prior to the lapse
of the forfeiture restrictions, the Restricted Shares shall thereafter fully
vest.
3.
Additional Restrictions.








--------------------------------------------------------------------------------




(a)    Applicable Law. With regard to any Restricted Shares with respect to
which the forfeiture restrictions have lapsed, such Shares shall continue to be
subject to the restrictions on transfer imposed under Applicable Law.
(b)    Certificates. Any stock certificate(s) representing the Restricted Shares
granted hereunder shall be stamped or otherwise imprinted with a legend with
respect to any applicable restrictions contained herein and otherwise with
respect to the sale or transfer of such Shares, and the stock transfer records
of the Company will reflect stop transfer instructions with respect to such
shares. At the election of the Company, any stock certificates evidencing
Restricted Shares shall be held by the Company for the benefit of the Awardee
until such time as the transfer of such shares is no longer subject to the
forfeiture restrictions. Upon any lapse of the forfeiture restrictions without
forfeiture, the Company shall (i) cause a new certificate representing the
Restricted Shares with respect to which the forfeiture restrictions have lapsed
to be issued without a legend (except for any legend required pursuant to
Applicable Law), in the name of the Awardee and shall deliver such certificate
to the Awardee, and (ii) cancel any certificates evidencing the Restricted
Shares.
(c)    Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 2 hereof shall not apply to the
transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the forfeiture restrictions and provisions
governing the lapsing and such forfeiture restrictions applicable to the
original Restricted Shares for all purposes of this Agreement, and the
certificates representing such stock, securities or other property shall be
legended to show such restrictions.
(d)    Death of Awardee. In the event of the Awardee’s death, the identity of
the owner of the Shares earned under this Agreement shall be determined in
accordance with the terms of the Awardee’s will, or, if no valid will exists at
the time of the Awardee’s death, the terms of the applicable laws of descent and
distribution.
4.
Withholding of Tax. To the extent that the receipt of the Restricted Shares or
the lapse of any forfeiture restrictions results in compensation income or wages
to the Awardee for federal, state, local, or foreign tax purposes, the Awardee
shall deliver to the Company at the time of such receipt or lapse, as the case
may be, such amount of money or, if permitted by the Board in its sole
discretion, Shares as the Company may require to meet its minimum obligation
under applicable tax laws or regulations. If the Awardee fails to do so, the
Company is authorized to withhold from any cash or stock remuneration (including
withholding any Restricted Shares distributable to the Awardee under this
Agreement) then or thereafter payable to the Awardee any tax required to be
withheld by reason of such resulting compensation income or wages. If determined
appropriate by the Administrator in its sole discretion, the Service Recipient
may pay to the Awardee an additional amount (the “Gross-Up Payment”) such that
the net amount retained by the Awardee, after deduction of any federal, state,
or local income tax and employment tax upon the Gross-Up Payment, shall be equal
to the value of the Shares for which the forfeiture restrictions lapsed, but for
the application of Section 83 of the Code. For purposes of determining the
amount of the Gross-Up Payment, the Awardee shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the





--------------------------------------------------------------------------------




calendar year in which the Gross-Up Payment is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Awardee’s principal place of residence, net of the maximum reduction in
federal income taxes that could be obtained from deduction of such state and
local taxes.
5.
Status of Restricted Shares.

(a)    The Awardee acknowledges that the Company has provided the Awardee with
the opportunity to evaluate the merits and risks associated with ownership of
the Restricted Shares and has had an opportunity to make such further inquiries
regarding the Company and the Restricted Shares as the Awardee has deemed
appropriate. The Awardee acknowledges that he has been advised to consult his
own legal counsel, business advisor, and tax advisor as to legal, business, and
tax matters relating to the award and ownership of the Restricted Shares
pursuant to this Agreement. The Awardee is able to bear the economic risk of an
investment in the Restricted Shares for an indefinite period of time and has
such knowledge and experience in financial or business matters that the Awardee
is capable of evaluating the merits and risks of such investment.
(b)    The Awardee hereby agrees that (i) the certificates representing the
Restricted Shares may bear such legend or legends as the Board deems appropriate
in order to reflect the forfeiture restrictions and to assure compliance with
the terms and provisions of this Agreement and Applicable Law, (ii) the Company
may refuse to register the transfer of the Restricted Shares on the stock
transfer records of the Company if such proposed transfer would in the opinion
of counsel satisfactory to the Company constitute a violation of the terms and
provisions of the forfeiture restrictions or any Applicable Law, and (iii) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.
(c)    The Awardee acknowledges that the Restricted Shares have not been
registered under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), or any other securities laws, and may not be offered or sold in the
United States or to U.S. persons unless the Restricted Shares are registered
under the Securities Act or an exemption from the registration requirements of
the Securities Act is available (whether pursuant to provisions of Regulation S
promulgated under the Securities Act or otherwise). Hedging transaction
involving shares of the Common Stock of the Company are prohibited, unless such
transactions are conducted in compliance with the Securities Act. The Awardee
acknowledges that, in addition to other restrictions that may be imposed by the
Company, none of the Restricted Shares may be offered or sold to a “U.S. person”
or for the account or benefit of a U.S. person prior to the expiration of the
six-month period following the Date of Grant. The Company hereby agrees and
covenants with the Awardee that the Company will not register any transfer of
the Restricted Shares, unless such transfer is made (i) in accordance with the
provisions of Regulation S promulgated under the Securities Act, (ii) pursuant
to registration under the Securities Act, or (iii) pursuant to an available
exemption from registration under the Securities Act. The Awardee certifies to
the Company that he or she is not a U.S. person and is not acting for the
account or for the benefit of a U.S. person. The Awardee agrees with the Company
that he or she will not engage in hedging transactions involving the Common
Stock, unless such transactions are conducted in compliance with the Securities
Act.
6.
No Effect on Employment or Service Provider Relationship. Nothing in the Plan or
this Agreement shall affect in any way the right of the Awardee or the Service
Recipient to affect a Termination of Service at any time. If the Awardee is an
Employee, unless otherwise provided in a written employment agreement or by
Applicable Law, the Awardee’s employment by the Service Recipient





--------------------------------------------------------------------------------




shall be on an at-will basis, and the employment relationship may be terminated
at any time by either the Awardee or the Service Recipient for any reason
whatsoever, with or without cause or notice. Any question as to whether and when
there has been a Termination of Service shall be determined by the
Administrator.
7.
Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Awardee, such notices or
communications shall be effectively delivered if hand delivered to the Awardee
at the Awardee’s principal place of employment, if sent by registered or
certified mail to the Awardee at the last address the Awardee has filed with the
Company or Service Recipient, or delivered by electronic means, including
electronic mail, in a manner that is determined by the Company to reasonably
result in the Awardee’s receipt. In the case of the Company or Service
Recipient, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company or Service Recipient at its
principal executive offices, or delivered by electronic means in a manner that
is determined appropriate by the Company or Service Recipient.

8.
Binding Effect; Survival. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and Service Recipient and all persons
lawfully claiming under the Awardee. The provisions of Section 5 shall survive
the lapse of the forfeiture restrictions without forfeiture. To the extent
required by context, all references in this Agreement to “Company” shall be
inclusive of all Affiliates.

9.
Entire Agreement; Integration; Amendment. This Agreement, the Plan, and any
applicable equity rights or stockholder agreements between the Company and the
Awardee represent the entire agreement between the parties with respect to the
receipt of the Restricted Shares by the Awardee and contain all the covenants,
promises, representations, warranties, and agreements between the parties with
respect to the Restricted Shares granted hereunder. Without limiting the scope
of the preceding sentence, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect. Any modification of this Agreement
shall be effective only if it is in writing and signed by both the Awardee and
an authorized Officer of the Company. In the event of a direct conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of this Agreement shall prevail.

10.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of law
principles thereof.

11.
Tax Consequences. The Awardee has reviewed with his own tax advisors the
federal, state, local, and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Awardee is relying solely on
such advisors and not on any statements or representations of the Company,
Service Recipient, or any of their agents. The Awardee understands that he or
she (and not the Company or Service Recipient) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Agreement. The Awardee understands that Section 83 of the Code taxes, as
ordinary income, the difference between the purchase price for the Restricted
Shares, if any, and the Fair Market Value of the Restricted Shares as of the
date on which any forfeiture restrictions on the Shares lapse. The Awardee
understands that he or she may elect to be taxed as of the Date of Grant, rather
than when and as the forfeiture restrictions lapse, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty (30)
days from the Date of Grant. THE AWARDEE (AND NOT THE COMPANY, SERVICE
RECIPIENT, OR ANY OF THEIR AGENTS) SHALL BE SOLELY





--------------------------------------------------------------------------------




RESPONSIBLE FOR APPROPRIATELY FILING SUCH AN ELECTION, EVEN IF THE AWARDEE
REQUESTS THE COMPANY, SERVICE RECIPIENT, OR THEIR AGENTS TO MAKE THIS FILING ON
HIS OR HER BEHALF. Any Awardee residing outside the United States of America who
are not subject to the requirements of the Code are responsible for determining
the income tax consequences with regard to his or her receipt of an Award of
Restricted Shares in his or her home country. Neither the Company nor the
Service Recipient is responsible for providing tax advice to a Awardee with
regard to tax consequences, and all Awardees are encouraged to seek competent
tax advice before making your decision whether to accept the Award.
[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Service Recipient have caused this Agreement
to be duly executed by an officer thereunto duly authorized, and the Awardee has
executed this Agreement, all as of the date first above written.
NATURAL HEALTH TRENDS CORP.


By: ______________________________________


Name: ____________________________________


Title: _____________________________________


SERVICE RECIPIENT


By: ______________________________________


Name: ___________________________________


Title: ____________________________________


AWARDEE


__________________________________________
Name:


